THORNTON, J.,
dissenting.
I dissent. As explained below, in my view the decision of the Board, which the majority now affirms, is in error on two counts: First, it is contrary to the applicable rule, and, second, it is not supported by substantial evidence.
Although the Board was authorized to make the determination whether claimant had voluntarily left work, McPherson v. Employment Division, 285 Or 541, 591 P2d 1381 (1979), an examination of the record establishes that the Board reached a result that is contrary to law and not supported by substantial evidence. See Employment Division v. Scott Machinery, 48 Or App 61, 616 P2d 521 (1980).
The central issue involved in this appeal is whether claimant left his work without good cause. In order to resolve this issue we must decide which one of two arguably conflicting regulations should be controlling under the facts of this case. The majority applies the first regulation, OAR 471-30-038(2) and dismisses the second without discussing it. OAR 471-30-038(5)(a). Contrary to the majority’s view, it is my conclusion that the first regulation has no application under the facts of this case. It is the second regulation that is controlling here.
The first regulation is OAR 471-30-038(2):
“(2) The distinction between voluntary leaving and discharge is:
“(a) If the employe could have continued to work for the same employer for an additional period of time the separation is a voluntary leaving of work.
“(b) If the employe is willing to continue to work for the same employer for an additional period of time but is *372not allowed to do so by the employer the separation is a discharge.”
The second regulation is OAR 471-30-038(4) and (5)(a). It provides:
“(4) Good cause for voluntarily leaving work under ORS 657.176(2)(c) is such that a reasonable and prudent person of normal sensitivity, exercising ordinary common sense, would leave work. The reason must be of such gravity that the individual has no reasonable alternative but to leave work.
“(5) In applying the provisions of section (4) of this rule:
“(a) Leaving work with good cause includes, but is not limited to, leaving work after accepting a definite offer of other work which can reasonably be expected to continue * * *
The referee found that claimant had quit work “after accepting a definite offer of other work which could reasonably expect to continue.” He also found claimant to be a credible witness. The result reached by the Board and affirmed by the majority is not only contrary to OAR 471-30-038(5)(a), it is not supported by substantial evidence and is contrary to the spirit and purpose of the law. ORS ch 657. Further, it represents a misapplication of the first regulation, OAR 471-30-038(2). The quoted language from OAR 471-30-038(2) has application only to the usual situation where an employe is gainfully employed at a legally suitable job and then leaves without good cause. ORS 657.176(2) (c). It has no application to situations such as that at bar where the claimant has received a bona fide job offer from another firm and has given his employer due notice of his intent to leave on a date certain. This is evident from OAR 471-30-038(5)(a), set forth above. Ennis v. Employment Div., 37 Or App 281, 587 P2d 102 (1938), is instructive here. In Ennis, a pre- McPherson case, we held that where a bank employe gave a month’s notice of her intention to quit following refusal of her request for a raise and where the bank then terminated her employment before the effective date of her resignation, the employe did not become voluntarily unemployed until the effective day of her resignation. Thus, she was entitled to unemployment compensation benefits for the period between the date she *373was terminated and the date her resignation was to become effective.
In summary, what we have here, as I view it, is at most a colorable conflict between two regulations. As with two conflicting statutory provisions, it is axiomatic that it is the duty of the court to harmonize them if possible, not to accept one and to disregard the other, as the Board has chosen to do. Regulations, like statutes, must be construed as a whole with a view to effecting the overall policy that they are intended to promote, and not in part or in sections. Wimer v. Miller, 235 Or 25, 383 P2d 1005 (1963); Rivers v. SAIF, 45 Or App 1105, 610 P2d 288 (1980). The fact that claimant quit without good cause three days before the effective date of his resignation should not deprive him of benefits for the period after the new job was to commence.
Gillette, Warden and Young, JJ., join in this dissenting opinion.